     Case 3:20-cv-00593-GMN-WGC Document 10 Filed 08/02/21 Page 1 of 3



1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     ADAM GOBER,                                         Case No. 3:20-cv-00593-GMN-WGC
10                                           Plaintiff,                   ORDER
11            v.
12    SANDRA ROSE,
13                                        Defendant.
14
15           This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

16    prisoner in the custody of the Nevada Department of Corrections. On June 11, 2021, the

17    Court issued an order dismissing his complaint with leave to amend his access to the

18    courts claim. (ECF No. 8 at 9). The time period for filing an amended complaint has now

19    expired, and Plaintiff has not filed an amended complaint or otherwise responded to the

20    Court’s order.

21           District courts have the inherent power to control their dockets and “[i]n the

22    exercise of that power, they may impose sanctions including, where appropriate . . .

23    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

24    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

25    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

26    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

27    with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal

28    for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
     Case 3:20-cv-00593-GMN-WGC Document 10 Filed 08/02/21 Page 2 of 3



1     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
2     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
3     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
4     v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
5     failure to comply with local rules).
6            In determining whether to dismiss an action for lack of prosecution, failure to obey
7     a court order, or failure to comply with local rules, the court must consider several factors:
8     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
12    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13           In the instant case, the Court finds that the first two factors, the public’s interest in
14    expeditiously resolving this litigation and the Court’s interest in managing the docket,
15    weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
16    in favor of dismissal, since a presumption of injury arises from the occurrence of
17    unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
18    Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
19    favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
20    of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21    the court’s order will result in dismissal satisfies the “consideration of alternatives”
22    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
23    F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
24    thirty days expressly warned Plaintiff that this action would be dismissed with prejudice if
25    he failed to file a timely amended complaint. (ECF No. 8 at 9). Thus, Plaintiff had
26    adequate warning that dismissal would result from his noncompliance with the Court’s
27    order to file an amended complaint within thirty days.
28           For the foregoing reasons, it is ordered that this action is dismissed with prejudice



                                                   -2-
     Case 3:20-cv-00593-GMN-WGC Document 10 Filed 08/02/21 Page 3 of 3



1     based on Plaintiff’s failure to file an amended complaint in compliance with this Court’s
2     June 11, 2021 order and for failure to state a claim.
3            It is further ordered that the Clerk of Court shall enter judgment accordingly and
4     close this case.
5            DATED THIS 2 day of August 2021.
6
7                                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
